Title: To Thomas Jefferson from Richard Quince Hoskins, 23 July 1808
From: Hoskins, Richard Quince
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Charleston July 23. 1808.
                        

                        I have this moment received a letter from the Hon Mr. Granger, who requests that I should send to your Excellency, a copy of the Judgment issued by the Circuit Federal Court against me; and which Mr. Granger thinks, It is expectable that a pardon in my favour will immediately be issued; Annexed is a copy of my sentence, as delivered to the Keeper of the State Prison.
                  I am Sir, with Respect, your Excellencys most humb Servt
                        
                            Richard Quince Hoskins
                           
                        
                     
                        
                     Enclosure
                                    
                     
                        
                        United States of AmericaOctober 21th. 1805.
                     
                     At the Circuit Court for the first Circuit begun and held at Boston, on the Twenty first day of October Sunday being the Twentieth, within and for the Massachusetts District.
                     
                         William Cushing Esqr. Associate Judge
                     
                         John Davis Esqr. Disrict Judge
                     
                        
                           
                              United States on Indictment
                              }
                              Sentence
                           
                           
                              
                                    vs
                           
                           
                              Richard Quince Hoskins
                           
                        
                     
                     The Court having considered the offence of which the said Ricahrd Q. Hoskins was convicted the last term. Do Order that he be publickly whipped Twenty strips, and be imprisioned and kept to hard Labor for the space of three years. Pay Costs of Prosecution and Stand committed till sentence be performed.
                     
                         I certify that the foregoing is a true Copy from the Records of the Court therein Named in testimony whereof I have here unto set my hand & affixed the Seal of said Court
                     
                        N Goodale Clerk
                     
                     
                        A true Copy
                        
                              Attest
                                             
                     
                            
                            John Pelham Keeper, M. S. P.
                        
                     
                        The stripes were formerly pardoned, and the Postmaster General having give me his opinion in favor of a pardon, Let a pardon issue.
                                             
                     
                            Th: Jefferson
                            
                        
                  
                  
               